Gantt, J.
I concur in the opinion of my brother Coloock. I found my opinion on the true intent and meaning of our own Act of Assembly, which admits of but one construction ; and that is, that the rights of a minor shall be protected during his disability. The commencement of the statute during the life of an ancestor, cannot alter the nature of a saving made in behalf *of helplessness and innocence. There is the same reason why the operation of the statute in such case should be suspended, as that it should not run where a minority exists at the time of the death of the ancestor, and before the cause of action has accrued.